Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/526,931 filed 11/15/21 as a continuation of application serial number 16/350,534 which has issued as U.S. Patent 11,173,094.  Claims 1-5 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant states that this application is a continuation of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
Claim 1 recites that the void is of a length 1/8 the length of the upper tubing.  There is no mention of this in the original disclosure.  The upper view of the two views presented as Fig.1 shows the upper tubing having a length of 12.00 and the void has a dimension of 1.50.  However, the dimensional arrows of the void do not extend to the ends of the void but rather to what appears to be approximately the center of the radius of the rounded edges.  Thus the void is actually somewhat greater in length than 1/8 the length of the upper tube. 
Also, no support is found in the originally filed disclosure of the void being “drilled”.

The drawings are objected to because:
they are replete with unnecessary text and legends. The drawings should include as little text as possible [37 CFR 1.84(o)];
the drawings fail to include reference numbers mentioned in the specification;
The views should be labeled sequentially such as Figure 1, Figure 2, etc.(for example the two views in figure 1 should have separate legends such as Fig.1A and Fig1B); 
The figures should include reference numbers identifying the elements of the figures which correspond the numbers used in the description;
The reference numbers may NOT be enclosed in circles, brackets or parenthesis [37 CFR 1.84(p)];
They are replete with reference characters not mentioned in the description: see for example 1/1, 2/1, 3/1, 4/1, 5/1. Further, it is not clear why the numbers are presented similar to a fraction;
The section line used in Fig. 2 must be B-B as A-A has been previously
used in Fig. 1; and
e. It is not clear how the device could operate as described with a leg of the
button clip protruding through the pipes as shown in Fig.2 section A-A.
(See corrected Fig 2 filed in parent application).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,173,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is included within the patent claims despite a slight difference in wording and dimensions.
Claim 1 of the instant application recites that the elongated void has a length that is 1/8 the length of the upper tubing.  The length of the upper tubing being unspecified.  
In the patent claim the void is defined as having a length of 1.5 inches (which as noted above was not accurate/supported and should have been rejected as new matter) and the upper tube having a length of 12 inches.  1.5/12 = 1/8.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636